Citation Nr: 1017807	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-33 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from March 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee that granted service connection for 
posttraumatic stress disorder (PTSD) and assigned a 30 
percent rating effective June 5, 2007.  The Veteran appeals 
for a higher initial rating.

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In March 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the 
Veteran's PTSD has been manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation) or 
manifested by occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 50 percent disability rating, but no higher, 
for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim in 
the March 2008 rating decision, he was provided notice of the 
VCAA in June 2007.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the then 
claim for service connection, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
The letter also provided notice pertaining to the downstream 
disability rating and effective date elements of his claim.

Moreover, it is well to observe that service connection for 
PTSD has been established and an initial rating assigned.  
Thus, the Veteran has been awarded the benefit sought, and 
such claim has been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As such, 38 U.S.C.A. 
§ 5103(a) notice is no longer required as to this matter, 
because the purpose for which such notice was intended to 
serve has been fulfilled.  Id.  Also, it is of controlling 
significance that, after awarding the Veteran service 
connection for this disability and assigning an initial 
disability rating for the condition, he filed a notice of 
disagreement (NOD) contesting the initial rating 
determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which 
provides VA has no duty to provide section 5103 notice upon 
receipt of a notice of disagreement).  The RO furnished the 
Veteran a statement of the case that addressed the initial 
rating assigned for his disability, included notice of the 
criteria for higher ratings for the condition, and provided 
the Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the Veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the Veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, a VA 
examination report, and statements and testimony from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).



Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher evaluation; otherwise, the lower 
evaluation will be assigned.  See 38 C.F.R. § 4.7 (2009).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted an important distinction between an appeal involving a 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected.  Where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).




Analysis

The Veteran's PTSD has been assigned a 30 percent rating 
under 38 C.F.R. § 4.130 (2009), effective June 5, 2007, the 
date of service connection.  

The following evaluations are available under the General 
Rating Formula for Mental Disorders:

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Psychiatric examinations frequently include assignment of a 
global assessment of functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2009).

After review, the Board finds that the Veteran's PTSD 
warrants a 50 percent rating.

In September 2007 correspondence, the Veteran reported having 
nightmares and memories about Vietnam, and that medication 
has been helping his depression and nerves.

A September 2007 VA treatment note reflects complaints of 
sleep impairment and depression and that medications were 
helping.  He was encouraged to develop hobbies, socialize, 
and find a purpose in life.  He was also encouraged to 
maintain family ties and find some avenues to vent his 
frustrations.  Examination revealed that he was alert and 
oriented without suicidal or homicidal ideation.  Diagnosis 
was of major depressive disorder.

A December 2007 employee evaluation report reflects that he 
has been less than proficient, requiring improvement.  He has 
shown regard and interest in his conduct and exhibited 
acceptance with needs and expectation, having had some 
conflicts with other employees but showing marked 
improvement.  There have been three instances where he had 
not performed his assignments satisfactorily.  He has made an 
effort but has not obtained his commercial driver's license 
and he has received four documented warnings relating to the 
negligent operation of various vehicles.  He has kept his 
supervisor informed with accuracy, timeliness, and good 
follow through.  He has had no more than two unscheduled 
leave or tardy occurrences, one occasion requiring 
counseling.  He has shown little compliance with established 
rules, procedures and policy relating to health, and safety 
and appearance.

A December 2007 VA treatment note reflects that medications 
were helping and that has a supportive family that assists 
with his daily activities.  Examination revealed that he was 
alert and oriented without suicidal or homicidal ideation.  
Diagnosis was of major depressive disorder.

A February 2008 VA examination report reflects complaints of 
variable depression and anger.  He has been married for 35 
years and has three children and three grandchildren.  He 
used to have a lot of friends but not anymore.  He was self-
employed until three years ago.  He reported no history of 
suicide attempts or violence/assaultiveness.  He was neatly 
groomed, appropriately dressed, cooperative, and oriented 
with no psychomotor activity.  Speech was unremarkable, 
affect was flat, mood was dysphoric, attention was intact, 
and thought process and content were intact with no 
delusions.  As for judgment, he understood the outcome of his 
behavior.  As for insight, he understood that he has a 
problem.  He reported sleep impairment with a history of mid 
evening awakenings.  There was no inappropriate or 
obsessive/ritualistic behavior, and he had no panic attacks.  
He did not interpret proverbs appropriately.  There were no 
suicidal or homicidal thoughts.  Impulse control was fair, 
although he reported irritability and anger difficulties.  He 
was able to maintain minimum personal hygiene and had no 
problems with activities of daily living.  Remote memory was 
normal but recent and immediate memory was mildly impaired, 
being really bad with names.  The examiner noted that the 
Veteran has ongoing, moderate to severe PTSD symptoms.  The 
Veteran indicated that he had problems at work due to his 
anger, that he coped by working all the time, and that he 
frequently changed jobs when he went out of self employment 
as a salesman.  He stated that he has been working full-time 
for a county park maintenance department for the past one to 
two years, losing less than one week of work due to a work 
injury.  He also reported working at a convenience store on 
his days off due to money problems.  He reported having 
difficulty following instructions, inappropriate behavior, 
and poor social interaction at work.  The examiner assigned a 
GAF score of 43, noting that the Veteran had chronic 
difficulty, anger problems, authority problems, and coped by 
being a workaholic.  The examiner also noted that the Veteran 
has mood instability, anger problems, chronic marital 
conflict, and occupational difficulty.  The examiner then 
indicated that the Veteran's PTSD signs and symptoms do not 
result in total occupational and social impairment, or in 
deficiencies in judgment, thinking, family relations, work, 
mood, or school.  The examiner indicated that there was 
reduced reliability and productivity due to PTSD symptoms but 
noted that the Veteran is motivated to work on his problems 
with anger and authority and medications were helping.

May 2008 VA treatment notes reflect that he has difficulty 
engaging younger people at work and was being placed on a 
different shift to allow him to be with people his own age.  
He reported having an increasingly difficult time getting 
along with co-workers and recently got into a verbal 
altercation with three men who complained to the supervisor 
about his aggressiveness.  He was reprimanded and, as 
indicated above, switched to another work site.  He also 
reported problems with his memory, such as remembering simple 
tasks and following directions, and stated that he has 
stopped trying to do word games.  Examination revealed that 
he was pleasant, neat, and clean.  Mood was euthymic and 
affect was flat.  There were no hallucinations or suicidal or 
homicidal ideation but he was perseverative and cognitively 
impaired.  A mini mental examination revealed impaired 
recall.  Diagnoses included PTSD and Alzheimer's dementia.  

Here, the Board notes that, if it is not medically possible 
to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine mandates that all signs and symptoms be attributed 
to the veteran's service-connected condition.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  As the record is 
unclear whether the Veteran's impaired short-term memory is 
due to his service-connected PTSD or diagnosed Alzheimer's 
dementia, the Board will consider the impaired short-term 
memory as part of his service-connected PTSD.

On his May 2008 notice of disagreement, the Veteran reported 
having nightmares, flashbacks, night sweats, anxiety, 
depression, startle reaction, and intrusive thoughts about 
his military trauma which impair his social, marital, work, 
and personal interactions.

In July 2008 correspondence, he reported having nightmares, 
flashbacks, night sweats, intrusive thoughts, startle 
reaction, depression, anxiety, problems sleeping, fighting in 
his sleep, and restlessness three or four times a week, 
social isolation, fear of being in crowds, and difficulties 
in his job and personal relationships.  

On his October 2008 VA Form 9, he stated that his PTSD is 
chronic and severe and affecting his work, personal, family, 
and community life.  He also reiterated the above symptoms.

Given the above, the Board finds that the evidence is in 
relative equipoise as to whether the Veteran's PTSD has been 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation) or manifested by 
occupational and social impairment with reduced reliability 
and productivity.  

On one hand, his PTSD has been manifested by depressed mood, 
anxiety, chronic sleep impairment, and mild memory loss (such 
as forgetting names), the symptoms reflective of a 30 percent 
rating.  He has also been able to maintain his marriage for 
over 35 years and keep two jobs, one full-time and one part-
time, demonstrating an ability to establish and maintain 
effective work and social relationships.  

On the other hand, his PTSD has been manifested by flattened 
affect, difficulty in understanding complex commands, 
impairment of short-term memory, impaired abstract thinking, 
disturbances of mood, and difficulty in establishing and 
maintaining effective work and social relationships, the 
symptoms reflective of a 50 percent disability rating.  Of 
note, he has had difficulty with younger co-workers and 
authority figures.  Moreover, the VA examiner specifically 
indicated that there was reduced reliability and productivity 
due to PTSD symptoms.

Resolving all reasonable doubt in the Veteran's favor, the 
Board finds that, since the effective date of service 
connection, his PTSD has been manifested by occupational and 
social impairment with reduced reliability and productivity, 
warranting a 50 percent rating.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A higher rating is not warranted as his PTSD has not been 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  His PTSD has not 
been reflective of suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  The VA examiner 
specifically indicated that the Veteran's PTSD does not 
result in such deficiencies.  Although the Veteran has had 
difficulty with younger co-workers, the record indicates that 
he has been doing well with co-workers his own age and he has 
been able to maintain two jobs.  He has also been able to 
maintain his marriage of over 35 years.

The Board notes that the VA examiner assigned a GAF score of 
43, which indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-
IV.  However, the Board observes that the evidence fails to 
show any suicidal ideation, severe obsessional rituals, or 
frequent shoplifting.  Although the record reflects that he 
does not have a lot of friends, the evidence fails to show 
that he has no friends.  The evidence also fails to show that 
he is unable to keep a job.  Thus, the Board finds that the 
symptoms indicative of a GAF score of 43 are not reflected in 
the record at that time.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's disability presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's disability.  Although the record 
shows that he has had some difficulty with younger co-workers 
and his performance has been less than proficient, the record 
shows that he has been able to keep his job at the county 
park maintenance department.  Further, he has been able to 
keep a second job in a convenience store on his days off.  As 
a result, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 
at 339; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial 50 percent disability rating for PTSD is granted, 
subject to the provisions governing the award of monetary 
benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


